DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, claims 1-4 and 12-15 in the reply filed on 05/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zafiropoulo (2017/0062191).
‘191 teaches a metal oxide film formation apparatus comprising:
- a vacuum container to which evacuation means is connected – see Fig. 1 and related text, wherein 10 includes a chamber interior connected to evacuation means 120, and
- a treatment container 200 within the vacuum chamber, having a cylindrical shape, it is mounted and rotatable as described, and
- both oxidizing and organometallic gas supplying means – see gas sources 52, 54 and 56 – the gas supply means are capable of supplying any gases.  It is noted, in any case, that oxygen (oxidizing gas) [0085] is operably supplied as is organometallic gases such as TDMAT [0096], therefore, even considering the intended use of the supply means, ‘191 teaches the same use for the same gases.
	In regard to the further steps, the claim requires that the system includes a “control means” for performing a process.  The claimed steps are an intended use of the apparatus as written, however.  it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  While the claim invokes a controller, it falls short of actually requiring the controller steps to be carried out – the claim requires that the control means is “for performing” certain tasks, but does not require the steps to be carried out.  (The term “configured” should follow controller in order to require the specific steps to be carried out).
	In the interest of compact prosecution, however – the limitations will be further addressed.  The teachings include an ALD process including repeated precursor and purge steps [0006-08] carried out by a controller [0062].  The use of oxidizing agents and organometallics is already addressed above and [0083] teaches evacuation steps.
	Regarding claim 2, as the limitation related to an aggregation preventing means place in the container, it is held as an intended use of the apparatus.  The means are not specifically required as part of the container.
	Regarding claims 4 and 13, the use of any particular gas is intended use of the apparatus, but, in any case, as per above, ‘191 teaches oxygen radicals [0085].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zafiropoulo (2017/0062191) in view of Hojo (4,788,080) and/or Tian (2003/0198738).
The teachings of ‘191 are described above, including an apparatus for coating particles.  The teachings do not include providing an aggregation preventing means, but Tian teaches that in handling particles it is useful to apply ceramic milling balls to prevent agglomeration [0025] and Hojo teaches that paraffins (broadly meeting the requirement of resin wherein resin is not limited) are useful to prevent the same (col 3, lines 36-46).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the materials of Hojo and/or Tian to the apparatus of ‘191 as ‘191 deals with particles and the prior art teachings include materials that can keep particles from agglomerating.

Claims 3, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zafiropoulo (2017/0062191).
The teachings of ‘191 are described above, the teachings do not include any relation of the area of the evacuation means of the container and vacuum chamber- but as per MPEP 2144.04 IV. A. a change/selection of size is obvious without a showing of criticality.  In this case, there is no demonstrated criticality of the relative size of one vacuum opening to the other and to form the openings of different sizes as claimed would have been obvious, particularly wherein the vacuum container of ‘191 is a larger area in any case.
	Regarding claims 14 and 15, the use of any particular gas is intended use of the apparatus, but, in any case, as per above, ‘191 teaches oxygen radicals [0085].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiang (2013/0059073) teaches an analogous apparatus for ALD on particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715